UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4553



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAGUESTE PLAISMOND, a/k/a Magueste Plasimond,
a/k/a Magueste Plaisimond, a/k/a Tyrone,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:98-cr-00109-2)


Submitted:   September 6, 2006            Decided:   October 16, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Parrott, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Amy Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Magueste Plaismond appeals his 168-month prison sentence

resulting from his conviction for conspiracy to possess with intent

to distribute cocaine and cocaine base, in violation of 21 U.S.C.

§ 846 (2000), and possession with intent to distribute cocaine and

cocaine   base,   in   violation     of   21   U.S.C.   §   841(a)(1)    (2000).

Plaismond’s attorney has filed a brief in accordance with Anders v.

California,     386    U.S.    738   (1967),     certifying    there    are   no

meritorious issues for appeal, but questioning whether Plaismond’s

sentence was reasonable because the district court refused to

reduce his sentence pursuant to the safety valve provision of the

sentencing guidelines.          See U.S. Sentencing Guidelines Manual

§§   2D1.1(b)(6),      5C1.2   (2005).         Plaismond    filed   a   pro   se

supplemental brief claiming that his sentence was unreasonable

because the district court sentenced him using drug quantities of

cocaine base.     Finding no reversible error, we affirm.

           Plaismond claims that his sentence was unreasonable.

After United States v. Booker, 543 U.S. 220 (2005), a sentencing

court is no longer bound by the range prescribed by the sentencing

guidelines, but still must calculate and consider the guideline

range as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).   See United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).    We will affirm a post-Booker sentence if it is both

reasonable and within the statutorily prescribed range.                 Id.


                                     - 2 -
          Plaismond avers that he should have received a two level

reduction to his offense level under the safety valve provision.

The record, however, supports the district court’s conclusion that

Plaismond was not entirely forthcoming with authorities regarding

his drug activities prior to his first sentencing. Accordingly, he

did not qualify for a reduction under USSG § 5C1.2(a)(5).

          Plaismond also contends he should not be held accountable

for quantities of cocaine base.        However, he pled guilty to

conspiracy to possess and possession of quantities of cocaine and

cocaine base, and evidence at trial established that the conspiracy

involved both cocaine and cocaine base.      The district court thus

properly calculated the sentencing guideline range of 168-210

months’ imprisonment.   As Plaismond’s 168-month prison sentence is

within the properly calculated guideline range, it is presumptively

reasonable.   United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006). Plaismond has not rebutted that presumption as the district

court appropriately treated the guidelines as advisory, considered

the guideline range, and weighed the relevant factors under 18

U.S.C. § 3553(a) (2000).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.    Accordingly, we affirm

the judgment of the district court.       This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.       If the


                               - 3 -
client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -